DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 April 2019 and 27 June 2019 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further in the final line “obtaining the lens units corresponding to said first set of lens units”. Examiner is not sure which “lens unit” is being obtained.

Claim 20 further contains the limitations of “a second set of lens units” “a second plurality of lens units”, “plurality of lens units”, “lens unit”.  The examiner is unsure as to how many more lenses are being described. 
Claim 20 contains the limitation of “lens unit”.  In claim 19 there is already “a lens unit”, it is not clear if this is another lens or is refereeing to the lens unit of claim 19.

Claim 25 contains the limitation “lens unit”, “semi-finished lens unit”, “first set of lens units”, “first plurality of lens units”. Examiner is unsure to how many lenses are being constructed or described in the claim structure.
Claim 25 further contains the limitation of “lens units” in the second line and the eleventh line.  It is not clear if these are separate lenses or are describing the same lenses.

Claim 26 recites the limitation "said plurality plurality of lens units " in line 4.  There is insufficient antecedent basis for this limitation in the claim.


With regards to claims 19-20 and 25-26: 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The examiner is unsure as to how the term “lens unit” in claims 19 and 20 is used, while the accepted meaning is “a group of lenses.” The term is indefinite because the specification does not clearly redefine the term.

Claims 21-24 and 27-29 are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-18 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Mandler teaches (US 9164294)

Regarding claim 1 Mandler teaches (figs. 1-2 and 4) a method for designing lens units using a computer, the method comprising steps of:
obtaining lens specification (col. 3, line 56 – col. 4, line 3) information:
generating, based on the lens specification information, integrated surface data comprising lens surface data and junction surface data (10) (col. 4, lines 17-25; col. 8, lines 23-36), 
where said lens surface data comprises data representing at least one surface for each of at least two lens units (col. 8, lines 23-36),
said junction surface data comprises data representing at least one junction surface joining respective surfaces of said at least two lens units (col. 8, lines 23-36), 
and the integrated surface data represents a physical surface that is to be obtained by machining one single semi-finished lens (col. 8, lines 37-49).

Regarding claim 2 Mandler teaches (figs. 1-2 and 4) a method where said junction surface comprises a continuous surface (col. 9, lines 40-43).

Regarding claim 3 Mandler teaches (figs. 1-2 and 4) a method where said continuous surface is a surface for which at least a first partial derivative exists in at least some points (col. 9, lines 40-43).

Regarding claim 4 Mandler teaches (figs. 1-2 and 4) a method, where said continuous surface is a surface for which at least a second partial derivative exists in at least some points (col. 9, lines 40-43).

Regarding claim 5 Mandler teaches (figs. 1-2 and 4) a method, further comprising a step of generating machining programming data corresponding to said integrated surface data, wherein the machining programming data is suitable for controlling a machine to process a single semi-finished lens unit to obtain at least one surface for each of said at least two lens units (col. 9, lines 44-56).

Regarding claim 6 Mandler teaches (figs. 1-2 and 4) a method, further comprising a step of selecting a semi-finished lens amongst a solid shaped semi finished lens unit, a first semi finished lens unit having an inner surface exhibiting given inner properties, and a second semi finished lens unit having an outer surface exhibiting given outer properties (col. 6, lines 30-37).

Regarding claim 7 Mandler teaches (figs. 1-2 and 4) a method, where the step of selecting comprises selecting based on said lens specification information (col. 6, lines 30-37.

Regarding claim 8 Mandler teaches (figs. 1-2 and 4) a method, where the step of generating comprises an optimization processing of the data representing at least one 

Regarding claim 9 Mandler teaches (figs. 1-2 and 4) a method, where the optimization processing includes at least one amongst rotating and translating model representations of at least one lens unit of the at least two lens units over the other lens unit of the at least two lens unit and/or over the semi-finished lens unit so that the at least two lens units fit in the semi-finished lens unit (col. 4, lines 17-25).

Regarding claim 10 Mandler teaches (figs. 1-2 and 4) a method, where the step of generating comprises an optimization processing including an alignment processing of data representing the at least one surface of said at least two lens units so that each of said at least one surface is aligned to a respective surface of the semi-finished lens (fig. 4).

Regarding claim 11 Mandler teaches (figs. 1-2 and 4) a method where the step of generating comprises generating said junction surface data based on said optimization processing (col. 4, lines 17-25; col. 8, lines 23-36).

Regarding claim 12 Mandler teaches (figs. 1-2 and 4) a process for producing at least two lens units from a single semi-finished lens unit, the process comprising steps of:
obtaining lens specification information (col. 3, line 56 – col. 4, line 3);

where said lens surface data comprises data representing at least one surface for each of said at least two lens units (col. 8, lines 23-36) 
and said junction surface data comprises data representing at least one junction surface joining the at least one surfaces of said at least two lens units (col. 8, lines 23-36): 
and machining at least two lens units from the single semifinished lens unit based on said integrated surface data (col. 4, lines 17-25).

Regarding claim 13 Mandler teaches (figs. 1-2 and 4) a process, further comprising a step of polishing the at least two lens units obtained by machining (col. 4, lines 35-39).

Regarding claim 14 Mandler teaches (figs. 1-2 and 4) a process, further comprising a step of separating from the single semi-finished lens unit the at least two lens units obtained by polishing (col. 4, lines 26-34).

Regarding claim 15 Mandler teaches (figs. 1-2 and 4) a non-transitory storage medium that stores a computer program for designing the lens units, the computer program comprising instructions configured to execute, when the computer program is executed on a computer, all the steps of claim 1 (col. 9, lines 44-56).

Regarding claim 16 Mandler teaches (figs. 1-2 and 4) a non-transitory storage medium that stores a computer program for controlling production of the at least two lens units from a-the single semi-finished lens unit, the computer program comprising instructions configured to execute, when the computer program is executed on a computer, all the steps of claim 12 (col. 9, lines 44-56).

Regarding claim 17 Mandler teaches (figs. 1-2 and 4) a lens unit obtained from the method according to claim 1 (col. 9, lines 44-56).

Regarding claim 18 Mandler teaches (figs. 1-2 and 4) a system for producing the at least two lens units from the single semi-finished lens, the system comprising a computing entity suitable for performing a-the method according to claim 1, and a machine suitable for machining the least two lens units from the single semi-finished lens on the basis of the integrated surface data (col. 9, lines 44-56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872